1

2

3

4

5

6

7

8

9

10

11

12
                          IN THE UNITED STATES DISTRICT COURT
13
                   IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
14

15   RUBY CHACKO,                                           Case No. 2:19-CV-01837-JAM-DB

16                 Plaintiff,                               ORDER GRANTING JOINT
                                                            MOTION FOR EXTENSION OF
17          v.                                              CASE DEADLINES PENDING
                                                            RESOLUTION OF DISCOVERY
18   AT&T UMBRELLA PLAN NO. 3,                              DISPUTES

19                 Defendants.

20

21
            The Court, having considered the Fifth Joint Motion for Extension of Case Deadlines
22
     Pending Resolution of Discovery Disputes, and good cause appearing therefore,
23
            IT IS HEREBY ORDERED THAT:
24
          Plaintiff's motion for summary judgment shall be filed on or before September 21, 2021;
25
          Defendant's opposition and cross motion shall be filed on or before October 12, 2021;
26
          Plaintiff's reply and opposition shall be filed on or before October 26, 2021;
27

28                                                                 ORDER RE: CASE DEADLINES
                                                      1           Case No. 2:19-CV-01837-JAM-DB
1         Defendant’s reply shall be filed on or before November 9, 2021; and

2         Hearing on the cross motions is set for December 7, 2021 at 1:30 p.m.

3

4

5    DATED: June 2, 2021                          /s/ John A. Mendez
                                                  THE HONORABLE JOHN A. MENDEZ
6                                                 UNITED STATES DISTRICT COURT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                               ORDER RE: CASE DEADLINES
                                                    2           Case No. 2:19-CV-01837-JAM-DB
